I have no qualm with the majority's analysis of the general law regarding the status quo continuation of employment. The honest disagreement I have is that the majority has misconstrued the facts of this case.
The vote to strike was taken in late September 1993, not June 16, 1994. Thus, the strike vote action was taken when no negotiations were ongoing and there was no offer from the union to continue operations under the status quo. I must therefore conclude that after the September 1993 strike vote, the employees went to work under new terms which they accepted because the union had not offered a status quo continuance of work. I reason that the employees individually, and as a union, waived the necessary prerequisite conditions to continue employment at the status quo. It is not credible to determine that new negotiations some nine months later between the company and union can somehow bootstrap these facts to a status quo implementation of employment.
The union-company relationship was waived in late September 1993 and was nonexistent in June 1994. The negotiations in June 1994 must therefore be viewed as negotiations to organize the employees into a union shop once again with a newly proposed contract.
I would affirm the determination of the trial court. *Page 449